Citation Nr: 1435897	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-43 846	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for plantar fasciitis with bilateral heel spurs.

2.  Entitlement to a compensable evaluation for chondromalacia of the right knee.

3.  Entitlement to a compensable evaluation for chondromalacia of the left knee.

4.  Entitlement to a compensable evaluation for allergic rhinitis.

5.  Entitlement to a compensable evaluation for dysplasia and menorrhagia.

6.  Whether the reduction of the evaluation for eczema from 10 percent disabling to noncompensably disabling was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

In March 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement received in March 2011 the appellant stated: "This withdraws all the issues on appeal."  As such, in the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


